Name: Commission Regulation (EEC) No 1324/81 of 18 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/22 Official Journal of the European Communities 19 . 5 . 81 COMMISSION REGULATION (EEC) No 1324/81 of 18 May 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Republic of Austria ( ] ), and in particular Protocol 1 thereof, Having regard to Council Regulation (EEC) No 877/81 of 10 February 1981 establishing ceilings and Community supervision for imports of certain products originating in Austria (2 ), and in particular Article 1 thereof, Whereas Article 3 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 1 ( 1 ) to (3) are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : (tonnes) CCT heading No Description Ceiling 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : ex C. Bleached paper and paperboard coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2 :  Other, excluding coated printing or writing paper ex D. Other :  Other, excluding coated printing or writing paper 16 298 Whereas imports into the Community of those products, originating in Austria, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : Article 1 From 21 May to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : (') OJ No L 300, 31 . 12. 1972, p . 1 . ( 2 ) OJ No L 92, 6 . 4 . 1981 , p . 1 . 19 . 5 . 81 Official Journal of the European Communities No L 132/23 CCT heading No Description Origin 48.07 Paper and paperboard, impregnated, coated, surface-coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets : ex C. Bleached paper and paperboard coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 g or more per m2 :  Other, excluding coated printing or writing paper ex D. Other :  Other, excluding coated printing or writing paper Austria Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 May 1981 . For the Commission Karl-Heinz NARJES Member of the Commission